    Case 7:20-mj-00821 Document 14-1 Filed on 04/27/20 in TXSD Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §      Case No.: 7:20-mj-00821
       versus                                §
                                             §
                                             §
JOSE LUIS GARCIA                             §
                                             §


     ORDER FOR DEFENDANT’S MOTION FOR REVOCATION OF PRE-TRIAL
        DETENTION ORDER AND REQUEST FOR EXPEDITED HEARING


  On this day came to be heard the Defendant’s Motion for Revocation of Re-Trial Detention

Order and Request for Expedited Hearing in the above referenced case. After due consideration

and after hearing arguments from both parties, the Court is of the opinion that Defendant’s

motion be:

       ________ Granted                             __________ Denied

 So ordered, this the _______ day of April 2020 at McAllen, Texas.




                                                    _______________________________
                                                    United States District Judge
